          Case 1:19-cv-04678-VSB Document 43 Filed 01/31/20 Page 1 of 1




                                          January 29, 2020

Via Electronic Court Filing System
Hon. Vernon S. Broderick
United States District Court, Southern District Of New York
Thurgood Marshall United States Courthouse                                     1/31/2020
40 Foley Square, Room 415
New York, NY 10007

       Re:     Solis v. Orthonet LLC, No. 19-cv-4678 (VSB)

Dear Judge Broderick:

        We represent Plaintiffs in the above-referenced matter. The Parties jointly submit this letter
in response to the Court’s January 24, 2020, Order requesting a five-page letter explaining why
this FLSA settlement reflects a fair and reasonable compromise of disputed issues.

       The proposed settlement resolves claims brought under both the FLSA and under the New
York Labor Law, pursuant to Federal Rule of Civil Procedure 23. Because this is a hybrid class
and collective settlement, the Parties request permission to file a formal motion for preliminary
approval and a memorandum of law in support of that motion in lieu of a 5-page letter. A formal
motion will allow the Plaintiffs to fully explain why the settlement satisfies the five factors set out
in Beckert and why it meets the standards for preliminary approval of a class action settlement
under Rule 23 as well as the requirements of 29 U.S.C. § 216(b).

       The memorandum of law in support of the motion for preliminary approval will not exceed
25 pages, as is required by the Individual Rules & Practice applicable to this case.

                                                         Respectfully submitted,



                                                         Maureen A. Salas

cc:    All Counsel of Record (via ECF)
